The authorities cited are strong to the point for which they were cited, nor do I conceive them unreasonable. Where waste of insignificant value is done scatteredly through a whole tract, the tenant must lost the place wasted; and this is too heavy a penalty where the damage is to the amount only of a small sum. That ought only to be considered waste which is substantially an injury to the inheritance.
Judgment arrested.
Cited: Shine v. Wilcox, 21 N.C. 632; King v. Miller, 99 N.C. 595;Sherrill v. Connor, 107 N.C. 633; Thomas v. Thomas, 166 N.C. 629.